Name: Commission Regulation (EC) No 2930/94 of 1 December 1994 fixing the aid for the supply of products from the egg and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  animal product;  agricultural activity;  economic policy
 Date Published: nan

 2. 12. 94 No L 308/7Official Journal of the European Communities COMMISSION REGULATION (EC) No 2930/94 of 1 December 1994 fixing the aid for the supply of products from the egg and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) and 4 (4) thereof, those provisions replace the detailed rules laid down by Commission Regulation (EEC) No 1695/92 (*), as last amended by Regulation (EEC) No 2596/93 (% and apply in the various market sectors from 1 December 1994 ; Whereas, therefore, Commission Regulation (EEC) No 1729/92 of 30 June 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Canary Islands with products from the egg and poultry ­ meat sectors (^ as last amended by Regulation (EC) No 2487/94 (8), should be repealed from the same date ; Whereas the provisions of this Regulation should take effect on the date of entry into force of the Regulation laying down the common detailed rules for implementa ­ tion of the arrangements and establishing the supply balance ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, Whereas Annex III to Commission Regulation (EC) No 2883/94 of 28 November 1994 establishing a forecast balance for the supply to the Canary Islands of agricul ­ tural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1 601 /92 (3) fixes for the period 1 July 1994 to 30 June 1995 the quantities of products from the egg and poultry ­ meat sectors which may benefit from the supply arrange ­ ments, in the form of either an exemption from the import levy or the granting of aid, and the quantity of breeding material originating in the Community eligible for the aid provided for in Article 4 of Regulation (EEC) No 1601 /92 with a view to developing the potential for production in the archipelago ; HAS ADOPTED THIS REGULATION : Whereas the abovementioned aid should be fixed taking account, in particular, of the costs of supply from the world market, the conditions arising from the geogra ­ phical situation of the Canary Islands and current prices for exports of the animals or products in question to third countries ; Article 1 For the purposes of Article 3 (2) of Regulation (EEC) No 1601 /92, the aid for the supply of products from the egg and poultrymeat sectors from the Community market to the Canary Islands in accordance with the supply balance established by Regulation (EC) No 2883/94 shall be as set out in Annex I hereto. Products benefiting from the aid are specified in accordance with the provisions of Commission Regula ­ tion (EEC) No 3846/87 (9) and in particular points 8 and 9 of the thereto. Whereas the common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commis ­ sion Regulation (EC) No 2790/94 (4), as amended by Regulation (EC) No 2883/94 ; whereas that Regulation defines new detailed rules for the management of the arrangements, in particular, for the issue and period of validity of licences and certificates, the payment of aid and the monitoring and control of commercial operations carried out under the specific arrangements ; whereas Article 2 The aid provided for in Article 4 (1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of 0) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 180, 23. 7. 1993, p. 26. 0 OJ No L 179, 1 . 7. 1992, p. 1 . ( «) OJ No L 238, 23 . 9 . 1993, p. 24. O OJ No L 179, 1 . 7. 1992, p. 107. (3) OJ No L 304, 29 . 11 . 1994, p. 18 . (4) OJ No L 296, 17. 11 . 1994, p. 23 . (8) OJ No L 265, 15. 10. 1994, p. 12. O OJ No L 366, 24. 12. 1987, p. 1 . No L 308/8 Official Journal of the European Communities 2. 12. 94 breeding material of domestic fowl originating in the Community in accordance with the supply balance esta ­ blished by Regulation (EC) No 2883/94 shall be as set out in Annex II hereto. Article 4 Regulation (EEC) No 1729/92 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. Article 3 The provisions of Regulation (EC) No 2790/94 shall apply. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission 2. 12. 94 Official Journal of the European Communities No L 308/9 ANNEX I Amounts of aid granted for products from the Community market (ECU/100 kg) Product code Amount of aid 0207 21 10 900 33 0207 21 90 190 37 0207 21 90 990 15 0207 22 10 000 12 0207 22 90 000 12 0207 41 10 110 2 0207 41 10 990 26 0207 41 11 900 18 0207 41 21 000 3 0207 41 41 900 14 0207 41 51 900 22 0207 41 71 190 18 020741 71 290 18 0207 41 71 390 18 0207 41 71 400 1,5 0207 42 10 110 3 0207 42 10 990 26 0207 42 11 000 12 0207 42 21 000 4 0207 42 41 000 16 0207 42 51 000 8 0207 42 59 000 14 0207 42 71 100 4 0207 43 15 110 2 0207 43 15 990 26 020743 21 000 17 0207 43 31 000 4 0207 43 53 000 14 0207 43 63 000 13 0408 11 80 100 47 0408 91 80 100 46 Note : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87. ANNEX II Supply to the Canary Islands of breeding material originating in the Community for the period from 1 July 1994 to 30 June 1995 , chicks and hatching eggs (ECU/100 units) CN Code Description of the goods Aid ex 0105 11 00 Parent or grandparent stock chicks (') 4,20 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (') 3,00 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282 1.11 . 1975, p. 100).